Case 2:20-cv-06156-SB-MAA Document 21 Filed 12/04/20 Page 1 of 4 Page ID #:278




 1
 2                                               December 4, 2020

 3                                                   VPC
 4
 5                                                  JS-6
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   YANIRA ROMERO, AN INDIVIDUAL,          Case No.: 2:20-cv-06156-ODW-MAA
12                     PLAINTIFF,           [Assigned for all purposes to the
                                            Honorable Judge Hon. Stanley Blumenfeld,
13           V.                             Jr.]
14   SODEXO, INC., A DELAWARE               ORDER ON STIPULATION FOR
     CORPORATION; SDH SERVICES              VOLUNTARY DISMISSAL WITH
15   WEST, LLC, A DELAWARE LIMITED          PREJUDICE PURSUANT TO F.R.C.P.
     LIABILITY COMPANY; AND DOES 1          41(a)(1)(A)(ii)
16   THROUGH 20, INCLUSIVE,
                                            Complaint filed: May 27, 2020
17                                          Removal filed: July 10, 2020
18             DEFENDANTS.

19
20
21
22
23
24
25
26
27


                                           -1-
Case 2:20-cv-06156-SB-MAA Document 21 Filed 12/04/20 Page 2 of 4 Page ID #:279



                                              ORDER
 1
 2         For good cause shown and based upon the stipulation of the Parties to this action,
 3   IT IS HEREBY ORDERED that Plaintiff’s entire complaint against the Defendants
 4   including all causes of action as alleged therein is hereby dismissed with prejudice
 5   pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii); and all Parties shall bear
 6   their own attorney’s fees and costs.
 7
 8   DATED: December 4, 2020

 9
10
11
12
13
14                                               Hon. Stanley Blumenfeld, Jr.
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27


                                                 -2-
Case 2:20-cv-06156-SB-MAA Document 21 Filed 12/04/20 Page 3 of 4 Page ID #:280



                                     PROOF OF SERVICE
 1                             Yanira Romero v. Sodexo, Inc., et al.
                                Case No. 2:20-cv-06156-SB-MAA
 2
            I am and was at all times herein mentioned over the age of 18 years and not a party
 3   to the action in which this service is made. At all times herein mentioned I have been
     employed in the County of Orange in the office of a member of the bar of this court at
 4   whose direction the service was made. My business address is 695 Town Center Drive,
     Suite 1500, Costa Mesa, CA 92626.
 5
           On December 6, 2020, I served the following document(s):
 6
         [PROPOSED] ORDER ON STIPULATION FOR VOLUNTARY DISMISSAL
 7             WITH PREJUDICE PURSUANT TO F.R.C.P. 41(A)(1)(A)(II)
 8   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
     follows:
 9
     ☐     BY MAIL: I placed the envelope for collection and mailing, following our ordinary
10         business practices. I am readily familiar with the practice of Ogletree, Deakins,
           Nash, Smoak & Stewart P.C.’s practice for collecting and processing
11         correspondence for mailing. On the same day that correspondence is placed for
           collection and mailing, it is deposited in the ordinary course of business with the
12         United States Postal Service, in a sealed envelope with postage fully prepaid.
13   ☒     BY CM/ECF: With the Clerk of the United States District Court of California,
           using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
14         notification of the foregoing filing to the parties and counsel of record who are
           registered with the Court’s CM/ECF System.
15
     ☒     (Federal)    I declare that I am employed in the office of a member of the State Bar
16                      of this Court at whose direction the service was made. I declare under
                        penalty of perjury under the laws of the United States of America that
17                      the above is true and correct.
18   ☐     (Federal)    I declare that I am a member of the State Bar of this Court at whose
                        direction the service was made. I declare under penalty of perjury under
19                      the laws of the United States of America that the above is true and
                        correct.
20
            I declare under penalty of perjury under the laws of the United States of America
21   that the above is true and correct.
22
           Executed on December 6, 2020, at Costa Mesa, California.
23
24                                                /S/ Alba DonJuan
                                                  Alba DonJuan
25
26
27


                                                -3-
Case 2:20-cv-06156-SB-MAA Document 21 Filed 12/04/20 Page 4 of 4 Page ID #:281




 1                                  SERVICE LIST
 2
     Ramin R. Younessi, Esq.                     Attorneys for Plaintiff
 3   LAW OFFICES OF RAMIN R. YOUNESSI            YANIRA ROMERO
     A PROFESSIONAL LAW CORPORATION
 4   3435 Wilshire Boulevard, Suite 2200
     Los Angeles, CA 90010
 5   Telephone: 213-480-6200
     Facsimile: 213-480-6201
 6   ryounessi@younessilaw.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                           -4-
